Name: Commission Regulation (EEC) No 71/91 of 10 January 1991 amending Annexes III and IVa to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong (categories 5, 73 and 74)
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  Asia and Oceania;  international trade
 Date Published: nan

 12. 1 . 91 Official Journal of the European Communities No L 9/9 COMMISSION REGULATION (EEC) No 71/91 of 10 January 1991 amending Annexes III and IVa to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong (categories 5 , 73 and 74 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IVa to Regulation (EEC) No 4136/86 are hereby amended for Hong Kong accordance with the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3143/90 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Hong Kong an Agreed Minute modifying the quantitative limits for categories 5, 73 and 74 products provided for in the Agreement between the EEC and Hong Kong on trade in textiles ; Whereas the Council has decided, by Decision 90/174/EEG (3), that this Agreed Minute should be applied provisionally from 1 January 1989 pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IVa to Regulation (EEC) No 4136/86 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 302, 31 . 10. 1990, p. 31 . (3) OJ No L 96, 12. 4. 1990, p. 84. No L 9/10 12. 1 . 91Official Journal of the European Communities ANNEX 1 . Annex III is amended as follows :  in group IB (category 5  Hong Kong), the table is replaced by the following table : 'Category CN codes Description Third country Units Years Annuals quantitative limits 5 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted and crocheted Hong Kong 1 000 pieces 1988 1989 1990 1991 27 389 27 657 27 823 27 990' in group IIB (category 73  Hong Kong), the table is replaced by the following table : 'Category CN codes Description Third country Units Years Annuals quantitative limits 73 6112 11 00 6112 1200 6112 19 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres Hong Kong 1 000 pieces 1988 1989 1990 1991 1 751 1 827 1 864 1 902' in group IIIB (category 74  Hong Kong), the table is replaced by the following table : 'Category CN codes Description Third country Units Years Annuals quantitative limits 74 6104 11 00 6104 12 00 6104 13 00 ex 610419 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Hong Kong 1 000 pieces 1988 1989 1990 1991 865 891 927 964' 12. 1 . 91 Official Journal of the European Communities No L 9/ 11 2. Annex IVa is amended as follows :  in group IB (category 5  Hong Kong), the table is replaced by the following table : 'Cate ­ gory CN code Description Third country Units MemberState Quantitative limits from 1 January to 31 December 1988 1989 1990 1991 ( 1 ) (2) (3) (4) (5) (6) (7) (g) (9) ( 10) 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted and crocheted Hong Kong 1 000 pieces D F I BNL UK IRL 11 091 873 746 2 237 11 476 60 11 126 929 780 2 243 11 591 66 11 152 985 815 2 252 11 609 68 11 181 1 036 849 2 260 11 629 70 6102 30 90 DK 757 762 767 772 - GR 107 109 111 113 6110 10 10 ES 31 38 49 63 \ 6110 10 31 pj1 11 13 15 17 6110 10 39 6110 1091 I EEC 27 389 27 657 27 823 27 990' 6110 10 99 6110 20 91 \ \ 6110 20 99 \ I 6110 30 91 \ I \ 6110 30 99  in group IIB (category 73  Hong Kong), the table is replaced by the following table : 'Cate ­ gory CN code Description Thirdcountry Units Member State Quantitative limits from 1 January to 31 December 1988 1989 1990 1991 ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) ( 10) 73 6112 11 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man ­ made textile fibres Hong Kong 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 751 113 88 194 518 11 43 13 16 4 1 751 769 122 94 206 540 12 45 14 20 5 1 827 774 130 101 209 547 12 46 15 24 6 1 864 781 139 108 212 553 12 47 16 27 7 1 902' in group IIIB (category 74  Hong Kong), the table is replaced by the following table : 'Cate ­ gory CN code Description Thirdcountry Units MemberState Quantitative limits from 1 January to 31 December 1988 1989 1990 1991 ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) ( 10) 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Hong Kong 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 271 36 68 99 317 6 31 15 17 5 865 278 42 76 101 314 6 32 16 20 6 891 286 48 85 104 318 6 33 17 23 7 927 294 55 95 107 322 6 34 17 26 8 964'